DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	Applicant has filed amendments on 06/28/2022 and supplemental amendments filed 08/11/2022 that have both been entered and are being considered. Applicant amendments to claim 14 overcomes the previous 112(b) rejection set forth in the Office Action mailed 04/04/2022. The previous 112(b) rejection is withdrawn. 

Status of Claims
	Claims 1, 6-7, 9, 12, 14, 19, 21, 23, 25, 29, 32-33, 37, 40-41, 43, 58-59, 61-62, 67, 69, 75, and 77-78 are pending in the application. 

Claim Objections
Claim 41 is objected to because of the following informalities: Claim 41 is missing a period at the end.  Appropriate correction is required.
Claim 75 is objected to because of the following informalities: claim 75 recites “a device comprising one or more filters according to claim 69”. It is unclear if it is one or more filters or one or more of the device filter as claimed in claim 69. It is suggested to amend the claim such that it recites “a device comprising one or more device filters according to claim 69” to make it clear that it is the device filter from claim 69. 
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 21 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 21, due to applicant amendments to claim 1 the core material has a sheath material that surrounds, fully or partially, the core material. It is unclear how there is a filter material between each internal compartment. It is understood that there would be a compartment associated with the core material as there is an aperture that when unsealed allows fluid to flow between the core material and elastic and/or sheath material, but the way claim 21 is phrased makes it sound as if there is more than one compartment. 

Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1, 6-7, 9, 19, 23, 25, 29, 32-33, 37, 40-41, 43, 58, 77-78 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by DiCesare (US-6516953-B1), and the definition of “aperture” as evidence.
Regarding claim 1, DiCesare teaches a device component, comprising: 
a core material (seal plug assembly 64) comprising one or more apertures that is press fit within one or more layers of an elastic and/or flexible sheath material (elastomeric liner 22) such that the elastic and/or flexible sheath material (22) surrounds, fully or partially, the core material (64), wherein the device has a size suitable for use as a component of a clinical, medical, medicinal, and/or microfluidic device, wherein the elastic and/or flexible sheath material (22) is configured to uncover and unseal the one or more apertures of the core material (64) to allow fluids to flow between the core material (64) and the elastic and/or flexible sheath material (22) when pressure is applied and is configured to cover and reseal the one or more apertures when the pressure is released or when a source of the pressure is removed.
	Column 6 lines 31-54 describes the seal plug assembly 64 (core), where the seal plug 64 has annular sealing ribs 76 and 78 that define diameters approximately equal to the inside diameter of the liner 22 (flexible sheath material), see Figure 8 for a more detailed view of the seal plug assembly 64. From the definition of “aperture”, see attached NPL, an aperture is “an opening, as a hole, slit, crack, gap, etc.” As seen in Figure 8, the gap formed between the sealing ribs 76 and 78 is an aperture. Column 7 lines 46-60 describes the device 10 (Figure 1) is placed in a centrifuge, where the centrifugal load causes an outward deflection of tubular sidewall 28 of elastomeric tube liner 22 (flexible sheath material) that permits seal plug 64 (core) to move towards closed bottoms 26 and 16 of liner 22 and tube 12. Column 8 lines 1-13 describe that when the centrifuge is stopped, the absence of the centrifugal load will cause side wall 28 of elastomeric liner 22 (flexible sheath material) to resiliently return toward an undeformed condition and into tight sealing engagement with annular sealing flanges 76 and 78 of the seal plug 64 (core). As such, when a pressure is applied (centrifugal force) the flexible sheath material (elastomeric tube liner 22) will uncover and unseal the one or more apertures (gap formed between flanges 76 and 78) of the core material (seal plug 64) to allow fluids to flow between the core material (seal plug 64) and flexible sheath material (elastomeric tube liner 22) and to reseal the one or more apertures (gap formed between flanges 76 and 78) when the pressure is released or when a source of the pressure is removed (stopping of the centrifuge, removal of the centrifugal force). 
	Note: recitation of “wherein the device has a size suitable for use as a component of a clinical, medical, medicinal, and/or microfluidic device,” is an intended use of the device that does not provide any additional structure. As such, so long as the device of DiCesare is capable of having a size suitable for a clinical, medical, medicinal, or microfluidic device, DiCesare will read on the limitations of the claim. 
	It is noted that the abstract of DiCesare states that the device is provided for separating components of a fluid sample, where Column 4 line 26-27 states that Figure 1 is a perspective view of a blood collection tube device in accordance with the subject invention. Therefore, the device of DiCesare will have a size suitable for use as a component of a clinical, medical, medicinal, and/or microfluidic device. 
Regarding claim 6, DiCesare teaches the device component of claim 1. DiCesare further teaches wherein the core material (64) comprises one or more elastic and/or flexible materials, one or more non-elastic materials, or a combination thereof, wherein a surface of the core material comprises one or more indentations.
It is stated by column 6 lines 31-32 that the seal plug assembly 64 (core) comprises a generally tubular hard plastic shell 66 and elastomeric septum 68, best seen in Figure 8. A hard plastic shell and elastomeric septum are understood to be a non-elastic material and an elastic material respectfully. Further, it is seen in Figure 8 that the seal plug 64 (core) has one or more indentations. 
Regarding claim 7, DiCesare teaches the device component of claim 1. DiCesare further teaches wherein the core material is shaped as a cylinder. 
It is understood that the seal plug 64 (core) has a tubular hard plastic shell 66, that from Figure 8 is understood to be cylinder shaped. 
Regarding claim 9, DiCesare teaches the device component of claim 1. DiCesare further teaches wherein the core material comprises one or more internal compartments. 
It is seen in Figure 8 that there is a central passage 74 that extends between both ends of the seal plug 64 (column 6 lines 36-38). 
Regarding claim 19, DiCesare teaches the device component of claim 1. DiCesare further teaches wherein the elastic and/or flexible sheath material has a thickness of approximately 0.1 mm to approximately 10 mm.
Column 2 lines 31-33 state that the liner has a thickness of about 1.0 mm to about 2.5 mm. 
Regarding claim 23, DiCesare teaches a device comprising one or more of the components of claim 1, see claim 1 supra. 
Regarding claim 25, DiCesare teaches the device of claim 23. DiCesare further teaches wherein the device is a centrifugal device and/or the device component is actuated by application of a centrifugal force to the device component.
As described by column 7 lines 46-50 and column 8 lines 6-11, the device 10 (Figure 1) is a centrifugal device and is actuated by application of centrifugal force. 
Regarding claim 29, DiCesare teaches the device component of claim 23. DiCesare further teaches a core material (64) that is hollow or semi-hollow.
It is seen in Figure 8 that the seal plug 64 (core) is hollow. 
Regarding claim 32, DiCesare teaches a device comprising one or more of the components of claim 29, see claim 29 supra.
Regarding claim 33, DiCesare teaches the device of claim 32. DiCesare further teaches wherein the device is a centrifugal device and/or the device component is actuated by application of a centrifugal force to the device component.
As described by column 7 lines 46-50 and column 8 lines 6-11, the device 10 (Figure 1) is a centrifugal device and is actuated by application of centrifugal force. 
Regarding claim 37, DiCesare teaches the device component of claim 1. DiCesare further teaches wherein the elastic and/or flexible sheath material comprises an elastic material having the Young's modulus of range of between 10 MPa and 1 GPa. 
1 GPa (gigapascal) is equal to 1000 MPa (megapascal). As such, the claimed range is from 10 MPa to 1000 MPa. 
It is stated by column 2 lines 31-33 that the liner has a modulus of elasticity of 13.8 MPa to about 69 MPa. It is understood that modulus of elasticity is another term for Young’s modulus. 
Note: while not required, it is seen in Figures 4 and 5 that the seal plug 64 is fully or partially filled with liquid. 
Regarding claim 40, DiCesare teaches a device comprising one or more device components of claim 37, see claim 37 supra.
Regarding claim 41, DiCesare teaches the device of claim 40. DiCesare further teaches wherein the device is a centrifugal device and the device component is actuated by application of a centrifugal force to the device component
As described by column 7 lines 46-50 and column 8 lines 6-11, the device 10 (Figure 1) is a centrifugal device and is actuated by application of centrifugal force. 
Regarding claim 43, DiCesare teaches a device storage container, comprising one or more device components of claim 9, see claim 9 supra. 
Regarding claim 58, DiCesare teaches a device comprising one or more of the storage containers as defined in claim 43, see claim 43 supra.
Regarding claim 77, DiCesare teaches a method for separating plasma from blood comprising: 
introducing whole blood into the device component of claim 1, see claim 1 supra;
Column 7 lines 35-45 describes a needle cannula 94 that is used to insert a sample of blood into device 10.  7Response to Office Action mailed April 4, 2022 U.S. Patent Application No. 16/085,982 Kazemzadeh 
sealing the device component and applying a centrifugal force to separate the plasma from the red or white blood cells; and
	It is understood that closure 34 seals the tube 12, seen in Figure 2 (column 7 lines 25-30). It is further described by column 7 lines 45-65 that the device 10 with blood is placed in a centrifuge to place a centrifugal load on device 10 and that the centrifugal load separates serum from red blood cells. 
Regarding claim 78, DiCesare teaches a method for separating plasma from blood comprising: 
introducing whole blood into the device component of claim 9, see claim 9 supra; 
Column 7 lines 35-45 describes a needle cannula 94 that is used to insert a sample of blood into device 10.  7Response to Office Action mailed April 4, 2022 U.S. Patent Application No. 16/085,982 Kazemzadeh 
sealing the device component and applying a centrifugal force to separate the plasma from the red or white blood cells; and
It is understood that closure 34 seals the tube 12, seen in Figure 2 (column 7 lines 25-30). It is further described by column 7 lines 45-65 that the device 10 with blood is placed in a centrifuge to place a centrifugal load on device 10 and that the centrifugal load separates serum from red blood cells.

Claim(s) 1, 6-7, 9, 19, 23, 37, 40-41, 43, 58 is/are alternatively rejected under 35 U.S.C. 102(a)(1) as being anticipated by Dickinson (US-2012/0216901-A1). 
If it is determined that DiCesare does not teach a core material comprising one or more apertures that is press fit within one or more layers of an elastic and/or flexible sheath material: 
Regarding claim 1, Dickinson teaches device component, comprising: 
a core material (pipe 24) comprising one or more apertures (hole 78) that is press fit within one or more layers of an elastic and/or flexible sheath material (first and second housing members 12 and 14) such that the elastic and/or flexible sheath material surrounds (12 and 14), fully or partially, the core material (24), wherein the device has a size suitable for use as a component of a clinical, medical, medicinal, and/or microfluidic device, wherein the elastic and/or flexible sheath material (12 and 14) is configured to uncover and unseal the one or more apertures (78) of the core material (24) to allow fluids to flow between the core material (24) and the elastic and/or flexible sheath material (12 and 14) when pressure is applied and is configured to cover and reseal the one or more apertures (78) when the pressure is released or when a source of the pressure is removed ([0030], [0074], Figure 2).
	[0008] states that the first and second housing members allows the closure means to be fitted entirely around the outer circumference of a section of burst or leaking pipe, with [0011] stating that the housing comprises a first and second seal located on the first and second housing members to produce a sealed joint between the first and second housing members, [0013] states that the first and second seals are formed from a resiliently deformably material. [0015] describes the fastening means can comprise a clasp that is closable to hold the at least one housing in a sealed engagement with the pipe, where it is fastened by operation of a lever that provides a camming action, and the lever is detachable. The first and second housing members with first and second seal is a flexible sheath material. Figures 5a-5c show unfastened, partially fastened, and fastened configurations ([0024]-[0026]). It is understood that when unfastening the closure means 10 (first housing member 12 and second housing member 14, [0030]) a pressure is applied to the lever 60 which will unseal the first and second housings which uncovers and unseals the hole 78, see [0087]-[0089] which describes the fastening means. When securing the device, pressure will be applied in the direction seen in Figure 5b to bring the first and second housings 12 and 14 together, where once pressure is released from the lever 60 the hole 78 will be sealed again. 
Note: recitation of “wherein the device has a size suitable for use as a component of a clinical, medical, medicinal, and/or microfluidic device,” is an intended use of the device, and does not provide any additional structure. So long as the prior art teaches the structure of the device, it will read on the limitations of the claim. 
Regarding claim 6, Dickinson teaches the device component of claim 1. Dickinson further teaches wherein the core material comprises one or more elastic and/or flexible materials, one or more non-elastic materials, wherein a surface of the core material is physically modified.
[0031] states that the term “pipe” encompasses hoses and other fluid conduits, where hoses are understood to be made of flexible materials, and other fluid conduits can be made of either flexible materials or non-elastic materials. It is further understood that the hole 78 in the pipe 24 (core) is a physical modification. 
Regarding claim 7, Dickinson teaches the device component of claim 1. Dickinson further teaches wherein the core material (24) is shaped as a cylinder, see Figure 1. 
Regarding claim 9, Dickinson teaches the device component of claim 1, wherein the core material (24) comprises one or more internal compartments. 
It is understood that the pipe 24 (core) has an internal compartment as liquid flows through the inside of the pipe. 
Regarding claim 19, Dickinson teaches the device component of claim 1. Dickinson further teaches wherein the elastic and/or flexible sheath material comprises polymeric material.
It is understood that the first housing member 12 and second member 14 is the elastic and/or flexible sheath material that includes seals (see claim 1 supra), where the seals are described in [0064]. [0066] states that the seals are made using polyether-ester elastomer or thermoplastic vulcanizate. Polyether-ester elastomer is understood to be a polymeric material. 
Regarding claim 23, Dickinson teaches a device comprising one or more of the components of claim 1, see claim 1 supra. 
Regarding claim 37, Dickinson teaches the device component of claim 1. Dickinson further teaches wherein the core material comprises one or more components that are fully or partially filled with liquid.
The pipe 24 (core) has one component that is fully or partially filled with liquid. 
Regarding claim 40, Dickinson teaches a device comprising one or more device components of claim 37, see claim 37 supra.
Regarding claim 41, Dickinson teaches the device of claim 40. Dickinson further teaches wherein each device component is connected to an actuator. 
It is understood that the first housing member 12 and second housing member 14 are both connected to a lever 60 as seen in Figures 5a-5c, where a lever is an actuator. 
Regarding claim 43, Dickinson teaches a device storage container, comprising
	one or more device components of claim 9, see claim 9 supra. 
Regarding claim 58, Dickinson teaches a device comprising one or more of the storage containers as defined in claim 43, see claim 43 supra. 

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1, 6-7, 9, 12, 14, 19, 23, 25, 29, 32-33, 37, 40, 41, 43, 58-59, 61, 77-78 is/are alternatively rejected under 35 U.S.C. 103 as being unpatentable over DiCesare (US-6516953-B1) in view of Ayres (US-3957654-A). 
Regarding claim 1, if it is determined that DiCesare does not teach a core material with an aperture, DiCesare teaches a device component, comprising: 
a core material comprising one or more apertures that is press fit within one or more layers of an elastic and/or flexible sheath material (elastomeric liner 22) such that the elastic and/or flexible sheath material (22) surrounds, fully or partially, the core material, wherein the device has a size suitable for use as a component of a clinical, medical, medicinal, and/or microfluidic device, wherein the elastic and/or flexible sheath material (22) is configured to uncover and unseal the one or more apertures of the core material to allow fluids to flow between the core material and the elastic and/or flexible sheath material (22) when pressure is applied and is configured to cover and reseal the one or more apertures when the pressure is released or when a source of the pressure is removed.
	Column 7 lines 46-60 describes the device 10 (Figure 1) is placed in a centrifuge, where the centrifugal load causes an outward deflection of tubular sidewall 28 of elastomeric tube liner 22 (flexible sheath material) that permits seal plug 64 to move towards closed bottoms 26 and 16 of liner 22 and tube 12. Column 8 lines 1-13 describe that when the centrifuge is stopped, the absence of the centrifugal load will cause side wall 28 of elastomeric liner 22 (flexible sheath material) to resiliently return toward an undeformed condition and into tight sealing engagement with annular sealing flanges 76 and 78 of the seal plug 64. 
	While DiCesare does teach a seal plug 64 that is understood to be a core material, if it is determined that it does not have an aperture, in the analogous art of assemblies for the separation of blood into components, Ayres teaches a barrier assembly (Ayres; column 1 lines 12-15, column 2 lines 21-23).
	Specifically, Ayres teaches where a barrier assembly 13 is inserted into a container 11, where the barrier assembly 13 is formed of an outer shell 15 having a top portion 15a and cavity 15b with ports 15c placed on the periphery of shell 15 beneath portion 15a and within annular channel 15d of the sidewall of barrier assembly 13 (Ayres; column 2 lines 21-23, 45-52, Figures 1-3). 
	It would have been obvious to one skilled in the art to replace the seal plug of DiCesare with the barrier assembly taught by Ayres because Ayres teaches that the barrier assembly provides an impervious barrier between two separated blood phases (Ayres; column 3 lines 18-23). 
Examiner further finds that the prior art contained a device/method/product (i.e., a device with an elastomeric liner and seal plug assembly) which differed from the claimed device by the substitution of component(s) (i.e., plug assembly (core material)) with other component(s) (i.e., a core material with one or more apertures), and the substituted components and their functions were known in the art as above set forth.  An ordinarily skilled artisan could have substituted one known element with another (i.e., seal plug assembly for the barrier assembly), and the results of the substitution (i.e., separating blood components) would have been predictable.
Therefore, pursuant to MPEP §2143 (I), Examiner concludes that it would have been obvious to an ordinarily skilled artisan to substitute the seal plug assembly of reference DiCesare with the barrier assembly of reference Ayres, since the result would have been predictable.
It is understood that the barrier assembly of Ayres will still function similarly as the seal plug assembly of DiCesare. The elastomeric liner 22 of DiCesare will initially seal and hold the barrier assembly of Ayres in place, where when placed in a centrifuge the elastomeric liner 22 will deform to permit the barrier assembly of Ayres to fall towards the bottom of the tube 12. Where stopping the centrifugal force will allow the elastomeric liner 22 to close around the barrier assembly of Ayres. 
The barrier assembly of Ayres holds a sealant 17 that is released from the barrier assembly when centrifuged, and will still function the same in the device of DiCesare (Ayres; column 3 lines 7-23). 
Note: recitation of “wherein the device has a size suitable for use as a component of a clinical, medical, medicinal, and/or microfluidic device,” is an intended use of the device that does not provide any additional structure. As such, so long as the device of DiCesare is capable of having a size suitable for a clinical, medical, medicinal, or microfluidic device, DiCesare will read on the limitations of the claim. 
	It is noted that the abstract of DiCesare states that the device is provided for separating components of a fluid sample, where Column 4 line 26-27 states that Figure 1 is a perspective view of a blood collection tube device in accordance with the subject invention. Therefore, the device of DiCesare will have a size suitable for use as a component of a clinical, medical, medicinal, and/or microfluidic device. 
Regarding claim 6, modified DiCesare teaches the device component of claim 1. Modified DiCesare further teaches wherein the core material comprises one or more elastic and/or flexible materials, one or more non-elastic materials, or a combination thereof, wherein a surface of the core material is grooved, physically and/or chemically modified, comprises one or more indentations, wherein the core material is insulated, or a combination thereof.
While Ayres is not specific as to the material for the barrier assembly 13, it is understood that it will be made of one or more non-elastic materials as it is not deforming when subject to centrifugal force. Further, it is seen in Figure 3 of Ayres that the barrier assembly 13 has an indentation in the form of annular channel 15d (Ayres; column 2 lines 50-52). 
Ayres is silent with regards to specific material for barrier assembly, therefore, it would have been necessary and thus obvious to look to the prior art for conventional materials. DiCesare provides this conventional teaching showing that it is known in the art to use hard plastic. Therefore, it would have been obvious to one having ordinary skill in the art to make the barrier assembly from hard plastic motivated by the expectation of successfully practicing the invention of DiCesare.
Regarding claim 7, modified DiCesare teaches the device component of claim 1. Modified DiCesare further teaches wherein the core material is shaped as a cylinder. 
It is seen in Figure 3 of Ayres that the barrier assembly 13 is cylindrical in shape. 
Regarding claim 9, modified DiCesare teaches the device component of claim 1. Modified DiCesare further teaches wherein the core material comprises one or more internal compartments. 
It is stated by column 2 lines 45-47 of Ayres that the barrier assembly 13 has a cavity 15b within shell 15. 
Regarding claim 12, modified DiCesare teaches the device component of claim 9. Modified DiCesare further teaches wherein the one or more internal compartments further comprises a mechanical actuator.
It is stated by column 2 lines 52-55 of Ayres that there is a plunger 16 that is fit within the cavity 15b of the shell 15. A plunger is a mechanical actuator. 
Regarding claim 14, modified DiCesare teaches the device component of claim 9. Modified DiCesare further teaches wherein the core material comprises two or more internal compartments and wherein each internal compartment is the same size or a different size.
It is seen in Figure 1 of Ayres that the barrier assembly has a cavity 15b within the outer shell 15, where the plunger 16 is held in a lower portion of the cavity 15b and a sealant 17 is held in an upper portion of the cavity 15b. The area where the plunger 16 is defines one internal compartment, and the area where sealant 17 is defines a second internal compartment. 
Regarding claim 19, modified DiCesare teaches the device component of claim 1. Modified DiCesare further teaches wherein the elastic and/or flexible sheath material has a thickness of approximately 0.1 mm to approximately 10 mm.
Column 2 lines 31-33 of DiCesare states that the liner 22 has a thickness of about 1.0 mm to about 2.5 mm. 
Regarding claim 23, modified DiCesare teaches a device comprising one or more of the components of claim 1, see claim 1 supra. 
Regarding claim 25, modified DiCesare teaches the device of claim 23. Modified DiCesare further teaches wherein the device is a centrifugal device and/or the device component is actuated by application of a centrifugal force to the device component.
As described by column 7 lines 46-50 and column 8 lines 6-11 of DiCesare, the device 10 (Figure 1) is a centrifugal device and is actuated by application of centrifugal force. 
Regarding claim 29, modified DiCesare teaches the device component of claim 23. Modified DiCesare further teaches a core material that is hollow or semi-hollow.
It is understood that the barrier assembly 13 of Ayres is hollow as it holds both plunger 16 and sealant 17. 
Regarding claim 32, modified DiCesare teaches a device comprising one or more of the components of claim 29, see claim 29 supra.
Regarding claim 33, modified DiCesare teaches the device of claim 32. Modified DiCesare further teaches wherein the device is a centrifugal device and/or the device component is actuated by application of a centrifugal force to the device component.
As described by column 7 lines 46-50 and column 8 lines 6-11 of DiCesare, the device 10 (Figure 1) is a centrifugal device and is actuated by application of centrifugal force. 
Regarding claim 37, modified DiCesare teaches the device component of claim 1. Modified DiCesare further teaches wherein the core material comprises one or more components that are fully or partially filled with liquid.
The barrier assembly 13 (core material) of Ayres is understood to hold a sealant 17, which is a liquid. 
It is also noted that, while not required, DiCesare teaches wherein the elastic and/or flexible sheath material comprises an elastic material having the Young's modulus of range of between 10 MPa and 1 GPa. 
1 GPa (gigapascal) is equal to 1000 MPa (megapascal). As such, the claimed range is from 10 MPa to 1000 MPa. 
It is stated by column 2 lines 31-33 of DiCesare that the liner has a modulus of elasticity of 13.8 MPa to about 69 MPa. It is understood that modulus of elasticity is another term for Young’s modulus. 
Regarding claim 40, modified DiCesare teaches a device comprising one or more device components of claim 37, see claim 37 supra.
Regarding claim 41, modified DiCesare teaches the device of claim 40. Modified DiCesare further teaches wherein the device is a centrifugal device and the device component is actuated by application of a centrifugal force to the device component
As described by column 7 lines 46-50 and column 8 lines 6-11 of DiCesare, the device 10 (Figure 1) is a centrifugal device and is actuated by application of centrifugal force. 
Regarding claim 43, modified DiCesare teaches a device storage container, comprising one or more device components of claim 9, see claim 9 supra. 
Regarding claim 58, modified DiCesare teaches a device comprising one or more of the storage containers as defined in claim 43, see claim 43 supra.
Regarding claim 59, modified DiCesare teaches the device of claim 58. Modified DiCesare further teaches wherein the one or more storage containers are connected to an actuator, wherein application of force to the core material deforms the elastic and/or flexible sheath material allowing release of materials stored in the one or more compartments via the one or more apertures in the core material. 
It is understood that the seal plug 64 of DiCesare has been replaced with the barrier assembly 13 of Ayres. The barrier assembly 13 of Ayres has a plunger 16 within a cavity 15b of the barrier assembly (Ayres; column 2 lines 45-55). As such, there is a storage container (cavity 15b) that is connected to an actuator (plunger 16). The barrier assembly 13 of Ayres also has a sealant material 17 held within the cavity 15b, where it is stated by column 3 lines 7-20 of Ayres states that when the container 11 holding the barrier assembly 13 is centrifuged, the barrier assembly descends to an interface 12 where the pressing of the plunger 16 and shell 15 causes sealant 17 to be released from ports 15c. 
It is understood that the barrier assembly 13 of Ayres will function the same in the device of DiCesare, where while being centrifuged the elastomeric liner 22 of DiCesare will unseal from around the barrier assembly 13 and would allow sealant material to be released and once the centrifuge process is complete, the elastomeric liner 22 will return to its original shape and will form a seal around the sealant 17 that is released by the barrier assembly 13 of Ayres. 
Regarding claim 61, modified DiCesare teaches a method for storing and releasing reagents on devices, comprising:
providing a device comprising one or more of the storage containers as defined in claim 43, the storage containers comprising reagents to be stored and released during operation of the device, see claim 43 supra;
	It is understood that the sealant 17 of Ayres is a reagent that is stored and released during operation of the device.  
releasing at least a portion of one or more reagents stored in the one or more containers by applying a pressure to the core material to unseal the one or more apertures in the core material by actuating a separation of the elastic and/or flexible sheath material from the core material; and 
resealing the one or more containers by releasing the pressure applied to the core material thereby allowing the elastic and/or flexible sheath material to seal the one or more apertures in the core material.
It is understood that the seal plug 64 of DiCesare has been replaced with the barrier assembly 13 of Ayres. The barrier assembly 13 of Ayres has a plunger 16 within a cavity 15b of the barrier assembly (Ayres; column 2 lines 45-55). As such, there is a storage container (cavity 15b) that is connected to an actuator (plunger 16). The barrier assembly 13 of Ayres also has a sealant material 17 held within the cavity 15b, where it is stated by column 3 lines 7-20 of Ayres states that when the container 11 holding the barrier assembly 13 is centrifuged, the barrier assembly descends to an interface 12 where the pressing of the plunger 16 and shell 15 causes sealant 17 to be released from ports 15c. 
It is understood that the barrier assembly 13 of Ayres will function the same in the device of DiCesare, where while being centrifuged the elastomeric liner 22 of DiCesare will unseal from around the barrier assembly 13 and would allow sealant material to be released and once the centrifuge process is complete, the elastomeric liner 22 will return to its original shape and will form a seal around the sealant 17 that is released by the barrier assembly 13 of Ayres. 
Regarding claim 77, modified DiCesare teaches a method for separating plasma from blood comprising: 
introducing whole blood into the device component of claim 1, see claim 1 supra; 7Response to Office Action mailed April 4, 2022 U.S. Patent Application No. 16/085,982 Kazemzadeh 
Column 7 lines 35-45 of DiCesare describes a needle cannula 94 that is used to insert a sample of blood into device 10.  7Response to Office Action mailed April 4, 2022 U.S. Patent Application No. 16/085,982 Kazemzadeh 
sealing the device component and applying a centrifugal force to separate the plasma from the red or white blood cells; and
	It is understood that closure 34 seals the tube 12, seen in Figure 2 of DiCesare (DiCesare; column 7 lines 25-30). It is further described by column 7 lines 45-65 of DiCesare that the device 10 with blood is placed in a centrifuge to place a centrifugal load on device 10 and that the centrifugal load separates serum from red blood cells. 
Regarding claim 78, modified DiCesare teaches a method for separating plasma from blood comprising: 
introducing whole blood into the device component of claim 9, see claim 9 supra; 
Column 7 lines 35-45 of DiCesare describes a needle cannula 94 that is used to insert a sample of blood into device 10.  7Response to Office Action mailed April 4, 2022 U.S. Patent Application No. 16/085,982 Kazemzadeh 
sealing the device component and applying a centrifugal force to separate the plasma from the red or white blood cells; and
It is understood that closure 34 seals the tube 12, seen in Figure 2 of DiCesare (DiCesare; column 7 lines 25-30). It is further described by column 7 lines 45-65 of DiCesare that the device 10 with blood is placed in a centrifuge to place a centrifugal load on device 10 and that the centrifugal load separates serum from red blood cells.

Claim(s) 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over DiCesare (US-6516953-B1) in view of Grover (US-3693804-A). 
Regarding claim 21, DiCesare teaches the device component of claim 1. DiCesare does not teach a filter material between each internal compartment.
In the analogous art of devices for filtration and separation of liquid mixtures that have been stratified, Grover teaches a filter (Grover; column 1 lines 11-16, column 3 lines 54-67).
Specifically, Grover teaches a piston 25 that has a bore 32 that contains an elongated, cylindrical, porous, plastic filter 40 (Grover; column 3 lines 54-57, Figures 1-4). 
It would have been obvious to one skilled in the art to modify the device of DiCesare such that the passage 74 of DiCesare has a filter as taught by Grover because Grover teaches that the filter serves to both filter and separate a liquid sample (Grover; column 2 lines 17-20). 
It is seen in Figures 2-4 of Grover that bore 32 is open both to the interior of sampler 20 at the upper end 33 and to the container 10 at lower end 34 (Grover; column 3 lines 49-51). It is understood that the filter of Grover when placed in the passage 74 will similarly have open upper and lower ends, where each end defines a compartment such that the filter 40 of Grover will be between each internal compartment. 

Claim(s) 62, 67 is/are rejected under 35 U.S.C. 103 as being unpatentable over DiCesare (US-6516953-B1) in view of Nakamura (US-4613643), and as evidenced by the material properties of Dow Engage®8400 Polyolefin Elastomer, see attached NPL. 
Regarding claim 62, DiCesare teaches a device filter comprising: 
the device component of claim 1, see claim 1 supra. 
It is stated by column 8 lines 24-32 of DiCesare that the liner is made from DuPont Dow Engage®8400 polyolefin elastomer with a flexural modulus of 22 MPa. It is evidenced from the categories that DuPont Dow Engage®8400 Polyolefin Elastomer is classified in provided by the NPL from MatWeb that this polyolefin elastomer is a thermoplastic elastomer. 
However, it is not taught by DiCesare or MatWeb that the elastic and/or flexible sheat material is porous, with a with a pore size of between 0.01 µm to 100 µm. 
In the analogous art of porous sheets, Nakamura teaches a sheet with an organic powder dispersed in a matrix of a polyolefin type thermoplastic elastomer, where there are fine pores present between the inorganic powder and the matrix (Nakamura; abstract, column 1 lines 5-10). 
Specifically, Nakamura teaches where a porous sheet is created that has an average pore size of 0.05 to 5 microns (Nakamura; column 4 lines 30-40). Column 3 lines 56-60 describe that the sheet comprises 40 to 80% by weight of an inorganic powder and 60 to 20% by weight the polyolefin type thermoplastic elastomer composition, where column 3 lines 60-68 describe that if the amount of inorganic polymer is smaller than 40% by weight, the pores formed in the sheet are insufficient and no satisfactory physical properties are obtained. 
It would have been obvious to one skilled in the art to modify the liner of modified DiCesare such that the polyolefin elastomer has a pore size of 0.05 to 5 microns as taught by Nakamura because Nakamura teaches that the porous sheet made from a thermoplastic elastomer with pores of this size does not allow water to permeate but does have an air permeability, as well as having a rubbery elasticity (Nakamura; column 1 lines 4-14). 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed, to determine, through routine experimentation, the optimum pore size to a range of 0.05 to 5 microns which would allow for water impermeability, air permeability, and have a rubbery elasticity (Nakamura; column 1 lines 4-14) (MPEP § 2144.05 (II)).   
Regarding claim 67, modified DiCesare teaches a device comprising one or more filters according to claim 62, see claim 62 supra.

Allowable Subject Matter
Claims 69 and 75 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claim 69, modified DiCesare teaches a core material comprising two or more internal compartments, as the barrier assembly of Ayres teaches a cavity that holds a plunger 16 (first compartment) and an area of the cavity that holds a sealant 17 (second compartment). 
However, it would not have been obvious to one skilled in the art to modify modified DiCesare to have the compartments separated by a porous filter material, as this would be located where the plunger 16 and sealant 17 make contact. 
Claim 75, has an objection as previously stated in the objections section supra. 

Response to Arguments
Applicant’s arguments, see page 9, filed 06/28/2022, with respect to the rejection(s) of claim(s) 1, 6-7, 9, 12, 14, 19, 21, 23, 25, 29, 32-33, 37, 40, 41, 43, 58-59, 61, 69, 75, 77-78 under 35 USC 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of DiCesare (US-6516953-B1).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SOPHIA LYLE whose telephone number is (571)272-9856. The examiner can normally be reached 8:30-5:00 M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Robinson can be reached on (571) 272-7129. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SOPHIA Y LYLE/Examiner, Art Unit 1796                                                                                                                                                                                                        
/MATTHEW D KRCHA/Primary Examiner, Art Unit 1796